Filed 11/24/20 In re M.R. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re M.R., a Person Coming Under
 the Juvenile Court Law.
 THE PEOPLE,
           Plaintiff and Respondent,
 v.
 M.R.,                                                                  A157414, A158208
           Defendant and Appellant.
                                                                        (Contra Costa County
                                                                        Super. Ct. No. J19-00365)



         In this consolidated appeal, M.R. appeals from dispositional orders
adjudging him a ward of the juvenile court and placing him in an approved
home or institution. His counsel asked this court for an independent review
of the record to determine whether there are any arguable issues. (People v.
Wende (1979) 25 Cal. 3d 436.) M.R. was informed of his right to file a
supplemental brief and did not do so. While these appeals were pending, the
juvenile court ordered M.R.’s probation and wardship successfully terminated
and dismissed the case. Accordingly, we dismiss the consolidated appeal as
moot.
         M.R. was adjudged a ward of the juvenile court after he entered a no
contest plea to an amended petition alleging he had committed a


                                                               1
misdemeanor assault against his mother and felony vandalism, in violation of
Penal Code sections 245, subdivision (a)(4) and 594, subdivision (b)(1). On
May 17, 2019, the juvenile court ordered the wardship, placed M.R. on home
supervision, and imposed several probation conditions. On May 23, 2019,
M.R. filed a notice of appeal.
      A notice of probation violation was subsequently filed, alleging M.R.
had failed to maintain peaceful contact with his mother. M.R. admitted the
violation. On July 19, 2019, the juvenile court ordered that M.R. be removed
from his mother’s custody and placed in an approved home or institution. On
August 16, 2019, M.R. filed a notice of appeal.
      On June 15, 2020, the juvenile court ordered M.R.’s wardship and
probation successfully terminated, and dismissed the case at the request of
the probation department.1
      This appeal has been rendered moot by the June 15, 2020 order
dismissing the wardship case because our decision “can have no practical
effect” or provide M.R. with “effective relief.” (People v. Alsafar (2017)
8 Cal. App. 5th 880, 883; see In re Katherine R. (1970) 6 Cal. App. 3d 354, 357
[dismissing appeal as moot where minor challenged restraint of liberty
because restraint was lifted when the wardship was terminated]; In re
Charles G. (2004) 115 Cal. App. 4th 608, 611 [dismissing appeal as moot where
ward challenged probation conditions because probation had been
terminated].) Nor does this matter raise any important issues that are
“capable of repetition, yet evading review” and we do not exercise our
discretion to retain it. (Alsafar, supra, 8 Cal.App.5th at p. 883.)
      The consolidated appeal is dismissed as moot.



      We grant M.R.’s request for judicial notice of the June 15, 2020
      1

minute order.

                                        2
                                       _________________________


                                       _________________________
                                       Humes, P.J.




We concur:




_________________________
Banke, J.




_________________________
Sanchez, J.




People v. M.R., A157414, A158208



                                   3